Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 February 2022 has been entered.	
		
Formal Matters
Applicant's response, filed 14 February 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-20 are currently pending and have been examined.
Claims 1-20 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 28 June 2016 claiming benefit to Provisional Application 15/635,765.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zaleski (US Patent App. No. 2007/0271,122)[hereinafter Zaleski] in view of VanGilder et al. (US Patent App No 2013/0044111)[hereinafter VanGilder]. 
As per claim 1. Zaleski teaches the following limitations:
an audiovisual switcher, comprising is taught in the Detailed Description on p. 4 ¶ 0034 and p. 5 ¶ 0035-37 (teaching on an audio and video switcher for monitoring multiple patients at a remote location);
one or more input ports configured to receive patient data from the central monitoring station is taught in the Detailed Description on p. 5 ¶ 0035 and in the Figures at fig. 2 reference characters 260-270 (teaching on a display communication manager (treated as synonymous to the "central monitoring system") that collects patient audio, video, and medical data at a central processor wherein the data is then sent to the switcher containing a plurality of input ports to be controlled and utilized by the display type selection (treated as synonymous to the "integrated terminal") processor);
one or more first output ports configured to continuously transmit multi-patient data from the central monitoring station to an integrated terminal is taught in the Detailed Description on p. 5 ¶ 0036 and in the Figures at fig. 2 reference characters 260, 270, and 274 (teaching on the switcher passing the patient data from the switcher to the display type selection processor);
that is communicatively coupled to the audiovisual switcher is taught in the Detailed Description on p. 5 ¶ 0036 and in the Figures at fig. 2 reference characters 260, 270, and 
and one or more second output ports configured to selectively transmit the single-patient data from the central monitoring station to a user terminal is taught in the Detailed Description on p. 5 ¶ 0036 and in the Figures at fig. 2 reference characters 260, 270, and 50 (teaching on the patient data collected being passed along with the audio and visual data over the switcher and then to the remote monitoring station); 
that is communicatively coupled to the audiovisual switcher is taught in the Detailed Description on p. 5 ¶ 0036 and in the Figures at fig. 2 reference characters 260, 270, and 50 (teaching on the remote monitoring station being in communication with the switcher); -AND-
wherein, at each of the central monitoring station and the user terminal, the single-patient data of the one or more second output ports is displayed is taught in the Detailed Description on p. 5 ¶ 0034-35, p. 5 ¶ 0037, and in the Figures at fig. 2 reference characters 260-270 (teaching on a display communication manager (treated as synonymous to the "central monitoring system") that collects patient audio, video, and medical data at a central processor to be displayed at multiple output ports - i.e. at a central monitoring station or at any remote healthcare facility (here, a central patient record repository is offered as an example); note that the display of multiple patient data necessarily includes the display of a single-patient data set).
Zaleski fails to teach the following; VanGilder, however, does disclose:
the single-patient data of the one or more second output ports is displayed without disrupting the display of the multi-patient data of the one or more first output ports is taught in the Detailed Description in ¶ 0067, ¶ 0064, ¶ 0071-72, ¶ 0090-91, and in the 
One having ordinary skill in the art at the time the invention was filed would combine the audio visual switch for patient monitoring of Zaleski to include the multiple inputs and outputs wherein the primary and secondary input displays can be utilized without disrupting the other of VanGilder with the motivation of “allow[ing] the caregiver to work on one patient while not sacrificing any screen space needed for continuous monitoring of the other patients” (Detailed Description in ¶ 0067).
As per claim 2, the combination of Zaleski and VanGilder teaches all of the limitations of claim 1. Zaleski also teaches the following:
the audiovisual switcher according to claim 1, wherein the patient data received from the central monitoring station is retrieved from a plurality of patient monitors is taught in the Detailed Description on p. 5 ¶ 0037 and p. 6 ¶ 0039 (teaching on the system receiving a plurality of patient monitors for remote oversight - allowing the user to selectively determine the format of the plurality of individual data windows); -AND-
each patient monitor corresponding to a respective patient of a plurality of patients is taught in the Detailed Description on p. 6 ¶ 0039 (teaching on the different display data being from different sources concerning different patients).
As per claim 3, the combination of Zaleski and VanGilder teaches all of the limitations of claim 1. Zaleski also teaches the following:
the audiovisual switcher according to claim 1, wherein the central monitoring station is one of a plurality of central monitoring stations is taught in the Detailed Description on p. 3 ¶ 
each central monitoring station being configured to monitor a plurality of patients is taught in the Detailed Description on p. 3 ¶ 0027 (teaching on the remote monitoring systems enabled to monitor a plurality of different patients).
As per claim 4, the combination of Zaleski and VanGilder teaches all of the limitations of claim 3. Zaleski also teaches the following:
the audiovisual switcher according to claim 3, wherein patient data for the plurality of central monitoring stations are simultaneously displayed in a matrix format is taught in the Detailed Description on p. 6 ¶ 0039-40 ¶ and in the figures at Fig. 4 and Fig. 5 (teaching on displaying multiple, different patient data views on a single display in a variety of different matrix options).
As per claim 5, the combination of Zaleski and VanGilder teaches all of the limitations of claim 3. Zaleski also teaches the following:
the audiovisual switcher according to claim 3, wherein patient data for one of the plurality of central monitoring stations is selectively displayed in a matrix format is taught in the Detailed Description on p. 6 ¶ 0040 and in the Figures at fig. 5 (teaching on the system displaying a single patient's audio and video data alongside the same patient's other medical monitoring data).
As per claim 7, the combination of Zaleski and VanGilder teaches all of the limitations of claim 1. Zaleski also teaches the following:
the audiovisual switcher according to claim 1, wherein the single-patient data that is selectively transmitted incudes only patient data for a single patient is taught in the Detailed Description on p. 6 ¶ 0040 and in the Figures at fig. 5 (teaching on the system 
As per claim 8, the combination of Zaleski and VanGilder teaches all of the limitations of claim 1. Zaleski also teaches the following:
the audiovisual switcher according to claim 1, wherein the audiovisual switcher includes a video processing unit having a scaling unit is taught in the Detailed Description on p. 7 ¶ 0045 and in the Figures at fig. 12 (teaching on the display selection interface enabling the user to select video input of different dimensions necessarily indicating that the processor is capable of resizing (scaling) the video input).
As per claim 9, the combination of Zaleski and VanGilder teaches all of the limitations of claim 1. Zaleski also teaches the following:
the audiovisual switcher according to claim 1, wherein one or more input ports of the audiovisual switcher enables the central monitoring station to be controlled remotely is taught in the Detailed Description on p. 7 ¶ 0048 (teaching on the remote control of the patient monitoring systems' components from the remote user interface).
As per claim 11. Zaleski teaches the following limitations:
a method for integration of audiovisual components of a central monitoring station, the method comprising is taught in the Detailed Description on p. 4 ¶ 0034 and p. 5 ¶ 0035-37 (teaching on an audio and video switcher for monitoring multiple patients at a remote location)
receiving, at an audiovisual switcher, patient data from the central monitoring station is taught in the Detailed Description on p. 5 ¶ 0035 and in the Figures at fig. 2 reference characters 260-270 (teaching on a display communication manager (treated as synonymous to the "central monitoring system") that collects patient audio, video, and 
continuously transmitting, at the audiovisual switcher, the multi-patient data from the central monitoring station to an integrated terminal is taught in the Detailed Description on p. 5 ¶ 0036 and in the Figures at fig. 2 reference characters 260, 270, and 274 (teaching on the switcher passing the patient data from the switcher to the display type selection processor)
that is communicatively coupled to the audiovisual switcher is taught in the Detailed Description on p. 5 ¶ 0036 and in the Figures at fig. 2 reference characters 260, 270, and 274 (teaching on the switcher coupled to both the display type selection processor and the display communication manager)
and selectively transmitting, at the audiovisual switcher, the single-patient data from the central monitoring station to a user terminal is taught in the Detailed Description on p. 5 ¶ 0036 and in the Figures at fig. 2 reference characters 260, 270, and 50 (teaching on the patient data collected being passed along with the audio and visual data over the switcher and then to the remote monitoring station); 
that is communicatively coupled to the audiovisual switcher is taught in the Detailed Description on p. 5 ¶ 0036 and in the Figures at fig. 2 reference characters 260, 270, and 50 (teaching on the remote monitoring station being in communication with the switcher); -AND-
wherein, at each of the central monitoring station and the user terminal, the single-patient data is displayed is taught in the Detailed Description on p. 5 ¶ 0034-35, p. 5 ¶ 0037, and in the Figures at fig. 2 reference characters 260-270 (teaching on a display communication 
Zaleski fails to teach the following; VanGilder, however, does disclose:
the single-patient data is displayed without disrupting the display of the multi-patient data is taught in the Detailed Description in ¶ 0067, ¶ 0064, ¶ 0071-72, ¶ 0090-91, and in the Figures at fig. 6 (teaching on displaying multiple patients' live health data, received through various output ports of remote monitoring devices, wherein viewing a single patient's data can be viewed simultaneously without affecting the multi-patient display (treated as displayed without disrupting the multi-patient display)).
One having ordinary skill in the art at the time the invention was filed would combine the audio visual switch for patient monitoring of Zaleski to include the multiple inputs and outputs wherein the primary and secondary input displays can be utilized without disrupting the other of VanGilder with the motivation of “allow[ing] the caregiver to work on one patient while not sacrificing any screen space needed for continuous monitoring of the other patients” (Detailed Description in ¶ 0067).
As per claim 12, the combination of Zaleski and VanGilder teaches all of the limitations of claim 11. Zaleski also teaches the following:
the method according to claim 11, wherein the patient data received from the central monitoring station is retrieved from a plurality of patient monitors
each patient monitor corresponding to a respective patient of a plurality of patients is taught in the Detailed Description on p. 6 ¶ 0039 (teaching on the different display data being from different sources concerning different patients).
As per claim 13, the combination of Zaleski and VanGilder teaches all of the limitations of claim 11. Zaleski also teaches the following:
the method according to claim 11, wherein the central monitoring station is one of a plurality of central monitoring stations is taught in the Detailed Description on p. 3 ¶ 0027 (teaching on the system allowing for concurrent viewing from multiple (e.g., mobile) monitoring systems at a plurality different remote locations); -AND-
each central monitoring station being configured to monitor a plurality of patients is taught in the Detailed Description on p. 3 ¶ 0027 (teaching on the remote monitoring systems enabled to monitor a plurality of different patients).
As per claim 14, the combination of Zaleski and VanGilder teaches all of the limitations of claim 13. Zaleski also teaches the following:
the method according to claim 13, wherein patient data for the plurality of central monitoring stations are simultaneously displayed in a matrix format is taught in the Detailed Description on p. 6 ¶ 0039-40 ¶ and in the figures at Fig. 4 and Fig. 5 (teaching on displaying multiple, different patient data views on a single display in a variety of different matrix options).
As per claim 15, the combination of Zaleski and VanGilder teaches all of the limitations of claim 13. Zaleski also teaches the following:
the method according to claim 13, wherein patient data for one of the plurality of central monitoring stations is selectively displayed in a matrix format is taught in the Detailed Description on p. 6 ¶ 0040 and in the Figures at fig. 5 (teaching on the system displaying a 
As per claim 17, the combination of Zaleski and VanGilder teaches all of the limitations of claim 11. Zaleski also teaches the following:
the method according to claim 11, wherein the single-patient data that is selectively transmitted incudes only patient data for a single patient is taught in the Detailed Description on p. 6 ¶ 0040 and in the Figures at fig. 5 (teaching on the system sending only the a single patient's audio and video data from the switch alongside the same patient's other medical monitoring data).
As per claim 18, the combination of Zaleski and VanGilder teaches all of the limitations of claim 11. Zaleski also teaches the following:
the method according to claim 11, wherein the audiovisual switcher includes a video processing unit having a scaling unit is taught in the Detailed Description on p. 7 ¶ 0045 and in the Figures at fig. 12 (teaching on the display selection interface enabling the user to select video input of different dimensions necessarily indicating that the processor is capable of resizing (scaling) the video input).
As per claim 19, the combination of Zaleski and VanGilder teaches all of the limitations of claim 11. Zaleski also teaches the following:
the method according to claim 11, wherein one or more input ports of the audiovisual switcher enables the central monitoring station to be controlled remotely is taught in the Detailed Description on p. 7 ¶ 0048 (teaching on the remote control of the patient monitoring systems' components from the remote user interface).
Claims 6, 10, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zaleski (US Patent App. No. 2007/0271122)[hereinafter Zaleski] in view of VanGilder et al. (US Patent App No .
As per claim 6, the combination of Zaleski and VanGilder teaches all of the limitations of claim 1. Zaleski also teaches the following:
in a matrix format is taught in the Detailed Description on p. 6 ¶ 0039-40 ¶ and in the figures at Fig. 4 and Fig. 5 (teaching on displaying multiple, different patient data views on a single display in a variety of different matrix options).
Zaleski and VanGilder fail to teach the following; Rosenfeld, however, does disclose:
the audiovisual switcher according to claim 1, wherein the patient data that is continuously transmitted incudes patient data... corresponding to a plurality of patients is taught in the Detailed Description in column 20 lines 41- 51 and in the figures at fig. 11 reference characters 280, 278, and 252 (teaching on the continuous stream plurality of patients' data being displayed on the local receiver prior to transmittal to the remote user interface).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the patient monitoring audiovisual switcher of Zaleski and VanGilder to include the continuous data transfer in a matrix format viewable at the initial collection system of Rosenfeld with the motivation of increasing patients’ continuous care coverage by providing “a comprehensive method for monitoring and providing real time critical care” (Rosenfeld in the Background of the Invention in column 3 lines 21-23).
As per claim 10, the combination of Zaleski and VanGilder teaches all of the limitations of claim 1. Zaleski and VanGilder fail to teach the following; Rosenfeld, however, does disclose:
the audiovisual switcher according to claim 1, wherein the multi-patient data that is continuously transmitted is displayed on a first display unit, and the single-patient data that is selectively transmitted is displayed on a second display unit is taught in the Detailed Description in column 20 lines 41- 51 and in the figures at fig. 11 reference characters 280, 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the patient monitoring audiovisual switcher of Zaleski and VanGilder to include the dual oversite of the patient at the local and remote locations of Rosenfeld with the motivation of increasing patients’ continuous care coverage by both the onsite nurses and offsite specialists to “to provide 24-hour/7-day-per week patient monitoring and management to multiple, geographically dispersed ICUs from both on-site and remote locations (Rosenfeld in the Field of Invention in column 1 lines 23-26) in order “to provide new methods for managing and delivering care to the critically ill” (Rosenfeld in the Background of Invention in column 2 lines 6-7).
As per claim 16, the combination of Zaleski and VanGilder teaches all of the limitations of claim 11. Zaleski also teaches the following:
in a matrix format is taught in the Detailed Description on p. 6 ¶ 0039-40 ¶ and in the figures at Fig. 4 and Fig. 5 (teaching on displaying multiple, different patient data views on a single display in a variety of different matrix options).
Zaleski and VanGilder fails to teach the following; Rosenfeld, however, does disclose:
the method according to claim 11, wherein the patient data that is continuously transmitted incudes patient data...corresponding to a plurality of patients is taught in the Detailed Description in column 20 lines 41- 51 and in the figures at fig. 11 reference characters 280, 278, and 252 (teaching on the continuous stream plurality of patients' data being displayed on the local receiver prior to transmittal to the remote user interface)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the patient monitoring audiovisual switcher of Zaleski and VanGilder to include the continuous data 
As per claim 20, the combination of Zaleski and VanGilder teaches all of the limitations of claim 11. Zaleski and VanGilder fail to teach the following; Rosenfeld, however, does disclose:
the method according to claim 11, wherein the multi-patient data that is continuously transmitted is displayed on a first display unit, and the single-patient data that is selectively transmitted is displayed on a second display unit is taught in the Detailed Description in column 20 lines 41- 51 and in the figures at fig. 11 reference characters 280, 278, and 252 (teaching on the matrix of patients data being visible by both the local user and a remote user on two different display units wherein one display unit may be viewing a single patient's data and the other a patients' matrix).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the patient monitoring audiovisual switcher of Zaleski and VanGilder to include the dual oversite of the patient at the local and remote locations of Rosenfeld with the motivation of increasing patients’ continuous care coverage by both the onsite nurses and offsite specialists to “to provide 24-hour/7-day-per week patient monitoring and management to multiple, geographically dispersed ICUs from both on-site and remote locations (Rosenfeld in the Field of Invention in column 1 lines 23-26) in order “to provide new methods for managing and delivering care to the critically ill” (Rosenfeld in the Background of Invention in column 2 lines 6-7).

Response to Arguments
Applicant’s arguments, filed 28 April 2021 with respect to 35 USC § 103 have been fully considered and are moot because the new ground of rejection does not rely on any reference applied in the prior rejection.  Although Examiner does not find Applicant’s assertions regarding Moberly persuasive wherein Moberly is still 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Moberly (US Patent App No 2017/0026587 claiming priority to WO2007/092660A1); teaching on a multi-input port and output port system that receives multiple patients' data and displays said input data in multiple regions wherein the patient data is displayed continuously and without disruption when switching from one patient on a primary view to another; notes that the broadest reasonable interpretation of patient data may include video data in the Description on p. 4 ¶ 0034-36;
Fackler (US Patent No 7,612,679) teaching on displaying multiple patient data sets, whether audio/video or other live health data, received through various output ports of remote monitoring devices, wherein viewing a single patient's data can be viewed simultaneously with the multi-patient display (treated as displayed without disrupting the multi-patient display) in the Detailed Description in col 13 lines 28-63; -AND-
Kiani et al. (US Patent No 9,218454) teaching on receiving patient status information for a plurality of monitoring devices and displaying said status information on a single display, wherein information regarding a single patient can be viewed without disrupting the view of all other patients’ status info on the display in the Detailed Description in col 26 lines 18-56 and in the Figures at fig. 9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN LYNN JACKSON whose telephone number is (571)272-5389.  The examiner can normally be reached on Monday-Friday 6:30AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached at 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.J./Examiner, Art Unit 3626       
                                                                                                                                                                                                 
/EVANGELINE BARR/
Primary Examiner, Art Unit 3626